Citation Nr: 1244384	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase rating for lumbar spine degenerative disc disease, rated 20 percent.

2.  Entitlement to an increase rating for right knee osteoarthritis, rated 10 percent.

3.  Entitlement to an increase rating for right foot degenerative arthritis, rated 10 percent.

4.  Entitlement to an increase rating for right hip strain, rated 10 percent.

5.  Entitlement to an increase rating for a right ankle disability, rated 20 percent.

6.  Entitlement to separate compensable ratings for associated objective neurologic abnormalities caused by the service connected lumbar spine degenerative disc disease. 

7.  Entitlement to secondary service connection for a right wrist disability. 



8.  Entitlement to secondary service connection for a right elbow disability. 

9.  Entitlement to secondary service connection for a right shoulder disability. 

10.  Entitlement to secondary service connection for a cervical spine disability.

11.  Entitlement to secondary service connection for a right hand disability.

12.  Entitlement to secondary service connection for a left ankle disability.

13.  Entitlement to secondary service connection for a left foot disability.

14.  Entitlement to secondary service connection for a left shoulder disability.

15.  Entitlement to a total rating based on individual unemployability.

16.  Propriety of a temporary total evaluation assigned from May 4, 2010, to October 1, 2010, because of treatment of a service-connected disability, requiring convalescence.

17.  Propriety of special monthly compensation based on housebound status granted from May 4, 2010, to October 1, 2010.

REPRESENTATION

Veteran represented by:	Elizabeth F. Lunn, Attorney at Law

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2005, in February 2008, and in September 2010 of a Department of Veterans Affairs Regional Office.

In January 2012, the Board remanded the appeal to afford the Veteran a hearing before a Veterans' Law Judge.  In July 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's file.

At the hearing in July 2012, the Veteran's attorney raised the claim for a total disability rating, which is not a separate claim, but part the claims for increase.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher ratings also include a claim for a total disability rating if raided by the Veteran).  

At the hearing, the Veteran's attorney also raised a new and material evidence claim for a left knee disability and the claim of service connection for a left leg disability, which are referred to the RO for appropriate action.  

As for the claims of service connection, the Veteran does not argue direct service connection, rather he argues that the claimed disabilities are caused by or aggravated by the service-connected disabilities of the right lower extremity.  Therefore, in order not to exceed the scope of the Veteran's appeal, the Board is limited to the theory of secondary service connection.  






The claim for a separate compensable rating for associated objective neurologic abnormalities, the claims of secondary service connection for disabilities of the right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot, and left shoulder as well as the claims for a temporary total evaluation, special monthly compensation, an increase for a right ankle disability, and a total disability rating are REMANDED to the RO.


FINDINGS OF FACT

1.  Lumbar spine degenerative disc disease is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least 4 weeks, but less than 6 weeks, during a 12 month period at any time during the pendency of the appeal.

2.  Right knee osteoarthritis is not manifested by flexion limited to 45 degrees or extension limited to 10 degrees or at least slight recurrent subluxation or lateral instability at any time during the pendency of the appeal.

3.  Right foot degenerative arthritis is not manifested by a moderately severe foot injury at any time during the pendency of the appeal.

4.  Right hip strain is not manifested by flexion limited to 30 degrees or impairment of the thigh with abduction lost beyond 10 degrees at any time during the pendency of the appeal.









CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for lumbar spine degenerative disc disease have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2012).

2.  The criteria for a rating higher than 10 percent for right knee osteoarthritis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003 (2012).

3.  The criteria for a rating higher than 10 percent for right foot degenerative arthritis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003 (2012).

4.  The criteria for a rating higher than 10 percent for right hip strain have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5252 (2012).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. § 3.159 (2012), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claims for increase, decided, the RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2007, in May 2008, and in July 2008.






As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment). 

As for the timing of the VCAA notice, to the extent there was pre-adjudication VCAA notice, the timing complied with Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).  To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice and the claims for increase were readjudicated as evidenced by the supplemental statement of the case in March 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in June 2007 and in July 2010.  As the reports of the examinations included a review of the Veteran's history and sufficient findings to rate the disabilities, the VA examinations are adequate.  38 C.F.R. § 4.2 (2012); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


Also, there is no evidence since the Veteran was last seen by VA indicating a material change in the severity of the disabilities reexaminations are not warranted.  38 C.F.R. § 3.327(a) (2012).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012). 


The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).





Rating Factors 

Rating factors for a disability of the musculoskeletal system include functional loss. A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Functional loss may also be due to weakness or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07. 

Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating Lumbar Spine Degenerative Disc Disease

Lumbar spine degenerative disc disease is rated 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243. 







A disability of the spine is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating.  38 C.F.R. § 4.71a. 

Under the General Rating Formula, the criteria for the next higher rating, 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).)

Under the Formula for Rating Intervertebral Disc Syndrome, the criteria for the next higher rating, 40 percent, are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

As for a rating under the General Rating Formula, on VA examination in June 2007, forward flexion of the thoracolumbar spine was to 50 degrees even with after repetitive motion. On VA examination in July 2010, forward flexion of the thoracolumbar spine was to 44 degrees after three repetitions. 

Flexion to 50 degrees or to 44 degrees does not more nearly approximate or equate to flexion limited to 30 degrees or less, considering functional loss due to pain, weakness, disturbance of locomotion, and interference with sitting and standing, and repetitive motion under 38 C.F.R. §§ 4.40 and 4.45.







And while there was objective evidence of pain on range of motion, the pain does not rise to the level of functional loss that more nearly approximates or equates to flexion limited to 30 degrees or less.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43   (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

On VA examinations in June 2007 and in July 2010, there was no evidence of ankylosis.  On VA examination in July 2010, the VA examiner stated that the Veteran did not have ankylosis of the lumbar spine.  In the absence of ankylosis of the lumbar spine, the criteria for the next higher have not been.  

As for a rating under the Formula for Rating Intervertebral Disc Syndrome, on VA examination in June 2007, the Veteran stated that he had not been ordered to bed rest by a physician.  On VA examination in July 2010, the Veteran stated that he had only two weeks of incapacitating episodes in the last twelve months.  As no ordered best rest by a physician is shown, the criteria for the next higher rating,   incapacitating episodes for at least 4 weeks during a 12 month period, are not met at anytime during the appeal period.  

The Board has considered whether the assignment of "staged" ratings is appropriate, but the criteria for a rating higher than the currently 20 percent have not been met at any time during the appeal period.  Hart, 21 Vet. App. 505. 

Therefore based on the evidence of record, the preponderance of the evidence is against the claim for a rating higher than 20 percent at any time during the appeal period, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 
Rating Right Knee Osteoarthritis

Right knee osteoarthritis is rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  



Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is assigned for limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). A separate rating may also be assigned for subluxation or instability of the knee under Diagnostic Code 5257. VAOPGCPREC 23-97 (July 1, 1997). 

A knee disability is also ratable under Diagnostic Code 5257.  Under Diagnostic Code 5257, the criteria for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  The criteria for a 20 percent rating are moderate recurrent subluxation or lateral instability. 


On VA examination in June 2007, the Veteran complained of chronic pain.  The pertinent findings were flexion to 90 degrees and extension to 0 degrees with pain and after repetition.  On VA examination in July 2010, the Veteran complained of chronic pain.  He also complained of instability and flare-ups, every one to two months. The pertinent findings were flexion to 80 degrees and extension to 0 degrees with pain.  The VA examiner was unable to test repetitive motion because the Veteran complained of pain.

Flexion to 90 degrees and to 80 degrees with pain does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, and 4.59. 

While the Veteran does experience pain with flexion, the pain does not raise to the level of functional loss to 45 degrees of flexion, the criteria for a compensable rating under Diagnostic Code 5260.  See Mitchell v. Shineski, 25 Vet. App. 32, 43   (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain. 

Extension to 0 degrees with pain does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, and 4.59. 

While the Veteran does experience pain with extension, the pain does not raise to the level of functional loss to 10 degrees of extension, the criterion for a compensable rating under Diagnostic Code 5261. 



Mitchell, 25 Vet. App. at 43. (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain. 

Although motion of the right knee is not limited to a compensable degree in either flexion or extension, the Veteran has painful motion, which equates to the criteria for painful limited motion of a major joint, which is 10 percent disabling. 

The assigned 10 percent rating is the minimum compensable rating for a knee disability. 38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint). 

As for a separate rating under Diagnostic Code 5257, the criterion for a 10 percent rating is either slight recurrent subluxation or lateral instability of the knee. 

On VA examination in July 2010, the VA examiner found no evidence of instability.  In the absence of either slight recurrent subluxation or slight lateral instability, the criteria for a separate compensable rating under Diagnostic Code 5257 were not demonstrated. 

Despite the Veteran's complaints of right knee pain, there is no basis for a rating higher than 10 percent under the applicable Diagnostic Codes at any time during the appeal period.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b). 







Rating Right Foot Degenerative Arthritis

Right foot degenerative arthritis is rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is assigned for limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the foot is rated by analogy to residuals of a foot injury rated under Diagnostic Code 5284.  Under Diagnostic Code 5284, the criterion for the next higher rating, 20 percent, is a moderately severe foot injury.  

On VA examination in June 2007, the Veteran complained of chronic foot pain and on examination there was tenderness to palpation.  The VA examiner reported that the right foot was normal in appearance with no redness or swelling.  X-rays showed degenerative changes.  

On VA examination in July 2010, the Veteran complained of right foot pain, tenderness, and weakness as well as flare-ups one to three times a month.  He stated that he wore a larger shoe on the right foot due to chronic swelling.  The pertinent findings were pain with motion, tenderness, and reduced toe strength.  The Veteran walked with less weight on his right foot.  There was no objective evidence of abnormal weight bearing or muscle atrophy.  






The findings did not more nearly approximate the criteria for the next higher rating, 20 percent under Diagnostic Code 5284, that is, moderately severe foot impairment, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 and 4.45. 

While the Veteran does experience pain, the pain does not raise to the level of a moderately severe foot injury.  Mitchell, 25 Vet. App. at 43. (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain.

The assigned 10 percent rating is the minimum compensable rating for a foot disability. 38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint). 

Despite the Veteran's complaints of right foot pain, there is no basis for a rating higher than 10 percent under Diagnostic Code 5284 at any time during the appeal period.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b). 

Rating Right Hip Strain

Right hip strain is rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Limitation of motion of the hip is rated under Diagnostic Codes 5250 through 5255. Under Diagnostic Code 5250, favorable ankylosis of the hip is rated 60 percent.  

Under Diagnostic Code 5251, the criteria for 10 percent rating for limitation of extension of the thigh to 5 degrees. 





Under Diagnostic Code 5252, the criterion for a 20 percent rating is flexion of the thigh limited to 30 degrees. 

Under Diagnostic Code 5253, the criterion for a 10 percent rating is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  

Ratings under Diagnostic Codes 5254 and 5255 require flail joint, fracture, or malunion of the hip or femur, which is not shown.  

On VA examination in June 2007, flexion of the thigh was to about 90 to 110 degrees and abduction was to about 20 degrees with pain.  

On VA examination in July 2010, the Veteran complained of intermittent right hip pain.  Flexion of the right thigh was from 0 to 48 degrees and abduction was from 0 to 28 degrees with pain.  The VA examiner stated that further testing was stopped, because the Veteran complained of pain. 
 
Flexion to 90 degrees or to 48 degrees with pain does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5252, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45. 

While the Veteran does experience pain with flexion, the pain does not raise to the level of functional loss to 45 degrees of flexion, the criteria for a compensable rating under Diagnostic Code 5260.  Mitchell, 25 Vet. App. at 43.  To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain. 



Extension to 0 degrees with pain does not more nearly approximate or equate to extension to 5 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5251, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45. 

Abduction to 20 degrees or to 28 degrees does not more nearly approximate or equate to abduction such that the Veteran cannot cross his legs, the criterion for a 10 percent rating for limitation of abduction under Diagnostic Code 5253, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45.  While the Veteran does experience pain, the pain does not raise to the level of abduction such that the Veteran cannot cross his legs.  Mitchell, 25 Vet. App. at 43. (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain. 

The assigned 10 percent rating is the minimum compensable rating for a hip disability. 38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint). 

Despite the Veteran's complaints of right hip t pain, there is no basis for a rating higher than 10 percent under the applicable Diagnostic Codes at any time during the appeal period.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b). 








Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, it does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology, regarding range of motion of the lumbar spine, right knee, right foot, and right hip considering functional loss due to pain.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2012). 








ORDER

A rating higher than 20 percent for lumbar spine degenerative disc disease at any time during the pendency of the appeal is denied.

A rating higher than 10 percent for right knee osteoarthritis at any time during the pendency of the appeal is denied.

A rating higher than 10 percent for right foot degenerative arthritis at any time during the pendency of the appeal is denied.

A rating higher than 10 percent for right hip strain at any time during the pendency of the appeal is denied.


REMAND

On the claim for separate compensable ratings for associated objective neurologic abnormalities, while there is a suggestion of neuropathy, the evidence of record is insufficient to rate any such additional disability, and further development under the duty to assist is needed. 

On the claims of secondary service connection for the right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot, and left shoulder, the evidence of record is insufficient to decide the claims on a secondary basis, and further development under the duty to assist is needed.  

On the claim for increase for the right ankle disability, the Veteran testified that his right ankle disability was worse than when he was last examined by VA because of a failed right ankle fusion.  




On the claims for temporary total rating and for special monthly compensation, as the Veteran was receiving the maximum benefits allowable for the period from May 4, 2010, to October 1, 2010, it was not clear what additional benefit the Veteran is seeking, which requires clarification. 

On the claim for a total rating, raised by Veteran, additional development is needed. 

Accordingly, the claims are REMANDED for the following actions:

1.  Obtain VA records from the Durham VA Medical Center since March 2012.  

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records Duke University Hospital since May 2012. 

3.  Ensure VCAA compliance on the claim for a total disability rating for compensation based on individual unemployability.

4.  Ask Veteran and his attorney to identify the additional benefit the Veteran is seeking, regarding a temporary total rating and special monthly compensation, granted from May 4, 2010, to October 1, 2010.  

5.  Afford the Veteran a VA examination, including electromyography (EMG) and nerve conduction studies, if appropriate, to determine whether there are any objective neurological abnormalities associated with the service-connected lumbar spine degenerative disc disease.  

The Veteran's file should be provided to the VA examiner.

6.  Afford the Veteran a VA examination to determine: 

Whether there is any disability of the right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot, and left shoulder caused by or aggravated by the service-connected disabilities of the right lower extremity. 

The level of impairment of the service-connected right ankle disability. 

7.  After the above development, adjudicate the claims.  If any benefit sought is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


